 Case 19-70386-JAD     Doc 82-4 Filed 04/20/20 Entered 04/20/20 10:46:44           Desc
                           Proposed Order Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                     ) Bankruptcy No. 19-70386-JAD
Jerry A. McKinney and                      )
Kathy J. McKinney,                         ) Chapter 13
                   Debtors,                )
Jerry A. McKinney and                      ) Hearing Date: 05/27/20 @ 10:00 a.m.
Kathy J. McKinney,                         )
                   Movants,                ) Response Due: 05/07/20
                   vs.                     )
M&T Bank and                               )
Ronda Winnecour, Chapter 13 Trustee,       )
                   Respondent.             ) Document No.


                                 ORDER OF COURT

      AND NOW, this ___ day of _______________ 2020, after notice and a hearing, it

is ORDERED as follows:

      1.     M&T Bank shall endorse the reissued insurance check made payable to the

Debtors and M&T Mortgage Corp. in the amount of $4,600.00 to Lennox Contracting for

the repair of Debtors’ damaged roof.

      2.     M&T Bank shall pay Lennox Contracting directly for any additional damages

caused by their delay and refusal to execute the insurance check in August 2019.

      3.     M&T Bank shall pay counsel fees to Calaiaro Valencik in the amount of

$___________.

      4.     _________________________________________________________.



                                              By the Court,


                                              ___________________________
                                              Honorable Jeffery A. Deller
                                              United States Bankruptcy Court
